ORDER
Based on the file, record and proceedings herein and pursuant to our order dated November 1, 1984, released November 14, 1984, IT IS HEREBY FURTHER ORDERED:
1. A panel of referees is hereby appointed and shall consist of the following individuals:
(1) Nicholas S. Chanak, District Judge, retired, to serve as presiding referee.
(2) Esther M. Tomljanovich, District Judge, Tenth Judicial District.
(3) Bertrand Poritsky, District Judge, Second Judicial District.
2. The panel shall contact the parties to arrange a formal hearing on the complaint dated October 28, 1983.
3. The panel shall submit its findings and recommendations to the undersigned, serving as Acting Justices of the Minnesota Supreme Court.1
4. The State Court Administrator shall make all necessary arrangements and expend such appropriate funds as requested by the panel of referees.
IN BEHALF OF THE COURT OF APPEALS
(Acting as Justices of the Supreme Court)
PETER S. POPOVICH, Chief Judge DANIEL F. FOLEY, Judge D.D. WOZNIAK, Judge SUSANNE C. SEDGWICK, Judge HARRIET LANSING, Judge (Judge Edward J. Parker taking no part.)

. Appointed pursuant to Minn.Stat. § 2.724, subd. 2, as amended by Laws 1983, Chapter 247.